[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
The court is of the opinion that three individuals, CT Page 9523 Morton Fine, Philip Fine and J. Scott Guilmartin, the three business or financial associates of F  G Associates, the "F  G" of F  G Associates, obligated themselves individually to pay for work done by T.P. Brewer Construction Company on the Creamery Brook project.
The credible evidence fails to prove that any one of these individuals was authorized to or intended to bind the partnership1 but each signed for himself. Accordingly, on the complaint of T.P. Brewer Construction Company v. Philip Fine,Morton Fine, J. Scott Guilmartin and F  G Associates judgment may enter for the plaintiff against the individual defendants jointly and severally and for the defendant, F  G Associates as a partnership.
Hale, State Trial Referee